Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No.9448110. Although the claims at issue are not identical, they are not patentably distinct from each other because the LIDAR FPA as claimed by both the 9448110 patent and the current application perform the same function and provide spectral information in a first dimension and spatial information in an orthogonal direction on the FPA.
Claims of current application
Claims of 9448110
1
23
2
NA
3
NA
4
NA
5
NA
6
NA
7
1


Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9448110 in view of Ulich (5257085). 
As noted above claim 1 is rejected over double patenting however the 9448110 patent fails to claim FPA samples the return signal at a selected sampling time interval.  Ulich shows a gated sensor (see figure 1 Ref 42).  The gated ICCD as shown by Ulich clearly shows selected sampling time intervals because that is how gated sensors operate.  It would have been obvious to include the gated sensor because this is well known when detection of spatial position of a target object.  
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ulich (5257085), Bowker (6873716), Evans (20050068517), Haridas (20070165215), and Gardner (20120147358) all show the closes prior art.
Specifically Ulich shows a system for three-dimensional (3D) hyperspectral imaging (see figure 2), comprising:
an illumination source configured to illuminate a target object using broadband laser light (see figure 2 Ref 10);
an objective optical element configured to receive light from the target object and to collect the light (see figure 2 Ref 30);
a slit element configured to receive the light from the objective optical element and to spatially filter the light (note figure 3 is a detailed view after the prism pre-disperser, note figure 3 Ref 52);
a dispersive element configured to spectrally separate the light into different colors (see the prism pre-dispenser Ref 48 as well as the diffraction grating Ref 56 of figure 3);

collimating optics configured to collimate the light onto the dispersive element (see figure 3 Ref 54);
focusing optics configured to refocus the spectrally separated light (see figure 3 Ref 58).  However Ulich shows a separate spectrograph for detection of the fluorescence lifetime of the target object and gated ICCD to acquire spatial information regarding the target object.  And Ulich fails to specifically show 
a light detection and ranging (LIDAR) focal plane array (FPA) configured to receive the light from the focusing optics and to detect a single photon of light, the FPA comprising an integrated circuit configured to operate in a gated mode, the FPA configured to acquire spatial information regarding the target object in one dimension in the plane of the FPA, configured to acquire spectral information in a second dimension in the plane of the FPA, wherein the second dimension is perpendicular to the first dimension, and configured to obtain information regarding a distance from the FPA to the target object by obtaining different times of flight of at least two wavelengths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645